NUMBER 13-17-00638-CR

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


JO LEIGH ARES,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                     On appeal from the 404th District Court
                          of Cameron County, Texas.


                                       ORDER
             Before Justices Rodriguez, Benavides, and Longoria
                              Order Per Curiam
         Appellant, Jo Leigh Ares has filed a motion for stay of proceedings in the above

cause.     On October 20, 2017, the trial court denied appellant’s Second and Third

Supplemental Motions to Quash and Dismiss Indictment Pursuant to the Texas Code

Construction Act, Doctrine of In Pari Materia, as a Matter of Due Course of Law and Due

Process of Law Violations of the United States and Texas Constitutions, and Requests
for Writ of Habeas Corpus Relief.     Appellant has filed a notice of appeal and has

requested a stay in the trial court’s proceedings pending disposition of its appeal. The

Court, having examined and fully considered the motion for stay of proceedings, is of the

opinion that said motion should be granted. The motion for stay is hereby GRANTED,

and the trial court's proceedings are hereby ordered STAYED pending disposition of

appellant’s appeal.

                                                             PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of November, 2017.




                                           2